Case: 4:18-cv-01078-SEP Doc. #: 87 Filed: 08/29/19 Page: 1 of 16 PageID #: 1277




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

AMBER J. CRAMER,                             )
                                             )
               Plaintiff,                    )       Case No. 4:18-cv-01078-CAS
                                             )
       v.                                    )
                                             )
EQUIFAX INFORMATION SERVICES,                )
LLC, et al.                                  )
                                             )
               Defendants.                   )

     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO
              EXCLUDE THE TESTIMONY OF EVAN HENDRICKS

       Plaintiff, Amber J. Cramer, by and through the undersigned, for her Response in

Opposition to Defendant’s Motion to Exclude the Testimony of Evan Hendricks, respectfully

states as follows:

I.     INTRODUCTION

       Evan Hendricks is one of the foremost experts in the country on the consumer reporting

industry. He has been admitted to testify at trial by numerous Federal and State courts around the

country to assist juries in understanding the complex, misunderstood, and incredibly opaque

consumer reporting industry as governed by the Fair Credit Reporting Act (“FCRA”), 15 U.S.C.

§1681 et seq., including typical procedures, policies, and consumer reporting industry standards

that are unknown to a typical layperson. Mr. Hendricks has been recognized as an expert in this

industry by Congress, the Federal Trade Commission, the Social Security Administration, by

consumer reporting agencies themselves, and by the Ninth and Fourth Circuit Courts of Appeals.

       Faced with qualifications above reproach, Defendant, Bay Area Credit Service, LLC,

seeks to exclude Mr. Hendricks’ testimony here on strained arguments that: (1) Mr. Hendricks

                                                 1
Case: 4:18-cv-01078-SEP Doc. #: 87 Filed: 08/29/19 Page: 2 of 16 PageID #: 1278




has “no education or real-world experience in investigations” under the FCRA, see, e.g., Def.

Memo. [Dkt. 83] at 1-2; and (2) the FCRA does not require Defendant to have conducted a

“reasonable investigation” anyways. Id. at 3. As will be shown below, Defendant completely

misses the mark on both the standard for admissibility of Mr. Hendricks’ testimony here, and

what the FCRA requires of Defendant upon receipt of a consumer dispute under the FCRA.

When considered under the correct standards at issue here, it is not a close call that Mr.

Hendricks’ should be permitted to testify without limitation at trial on all issues enumerated in

his expert report. See generally Hendricks Expert Report [Dkt. 83-2].

II. MR. HENDRICKS IS QUALIFIED AND HIS OPINIONS ARE RELIABLE
BECAUSE OF HIS SPECIALIZED KNOWLEDGE AND EXTENSIVE EXPERIENCE.

       A.       Standard for Expert Qualification.

       Under FRE 702, an expert may be qualified because of specialized knowledge, skill,

experience, training or education. The basis for expert testimony may focus on personal

knowledge or experience. See Kumho Tire Company, Ltd. v. Carmichael, 526 U.S. 137, 150

(1999). The Rule 702 inquiry is flexible because there are many different kinds of experts, and

many different kinds of expertise. Id., citing Daubert v. Merrill Dow Pharmaceuticals, Inc., 509

U.S. 579, 594 (1993). “In certain fields, experience is the predominant, if not sole, basis for a

great deal of reliable expert testimony.” FRE 702 Committee Notes.

       The trial court has broad discretion in considering whether to qualify an expert. Wagner

v. Hesston Corp., 450 F.3d 756, 758 (8th Cir. 2006)(citing Kumho Tire Company, supra, 526 U.S.

at 150. See also Smith v. Ingersoll-Rand Company, 214 F.3d 1235, 1243 (10th Cir. 2000)

(Kumho also makes it clear that the gatekeeping function is a flexible and common sense

undertaking).



                                                2
Case: 4:18-cv-01078-SEP Doc. #: 87 Filed: 08/29/19 Page: 3 of 16 PageID #: 1279




         Cases interpreting and applying Daubert have emphasized that the court has broad

discretion in determining whether an expert’s opinion is reliable. See United States v. Hankey,

203 F.3d 1160, 1167 (9th Cir. 2000) (“A trial court not only has broad latitude in determining

whether an expert’s testimony is reliable, but also in deciding how to determine the testimony’s

reliability.”). Reliability is not restricted to the scientific method, but “may focus upon personal

knowledge or experience.” Kumho Tire Company, supra, 526 U.S. at 150.

         B.    Numerous Courts Have Admitted Mr. Hendricks to Testify
         Regarding the Importance of Accuracy Under Consumer Reporting Industry
         Standards, and the Breach of those Standards.

         Mr. Hendricks has been admitted as an expert in numerous Federal and State courts

on consumer reporting standards, investigations, identity theft, and the fundamental

importance of credit report accuracy in consumer lending issues. A complete list of the cases

in which he has offered testified as an expert is contained in his curriculum vitae, included

with his expert report. See, e.g., Hendricks Expert Report [Dkt. 83-2] at 35-38.

         Mr. Hendricks has testified as an expert in at least seventeen (17) consumer reporting

industry trials1 that implicate the FCRA:

       Daugherty v. Ocwen Loan Servicing, LLC, S.D. WVa, Case No. 5:14-CV-24506
       Zabriskie v. Federal National Mortgage Association, D. Az., No. CV-13-02260-
      PHX-SRB
       Miller v. Equifax Information Services, LLC, D. Ore., Case No. 3:11-CV-1231-BR
       Drew v. Equifax Information Services, LLC, N.D. Cal., Case No. C-07-00726-SI
       Campbell v. Experian Information Solutions, W.D. Mo., Case No. 07-2514
       Gamby v. Equifax Information Services, E.D. Mich., Case No. CV-06-11020-MO
       Adams v. National Engineering Service Corp./Verifications Inc., D. Conn., Case No.
      3:07-cv-01035-JCH
       Holmes vs. TeleCheck Intl., Inc., M.D. Tenn., Case No. 3:05-0633
1
  Mr. Hendricks was was called to the stand in his eighteenth (18) trial implicating the FCRA, namely in Sponer v.
Wells Fargo Bank, N.A., D. Ore., Case No. 3:17-cv-02035, which commenced on Tuesday, August 27, 2019.
Overruling Wells Fargo’s objections, the court determined that Mr. Hendricks is allowed to offer testimony
regarding industry “standards and whether the standards were met[,]” and also “that based on his experience and
research and education, that people who have gone through this suffer these kind of harms.” Id., Pre-trial Transcript
at 73-74 (excerpt attached as Exhibit 1).

                                                         3
Case: 4:18-cv-01078-SEP Doc. #: 87 Filed: 08/29/19 Page: 4 of 16 PageID #: 1280




         Williams v. Equifax Information Services, Orange Co. Circ. Ct., Florida, Case No. 48-
        2003-CA-9035
         Valentine v. Equifax Information Services, D. Ore., Case No. CV-05-801-JO
         Robinson v. Equifax Information Services, E.D. Va., Case No. 1:06-cv-1336
         Cortez v. Trans Union, E.D. Pa., Case No. 2:05-CV-05684-JF
         Sloane v. Equifax Information Services, E.D. Va., Case No. 1:05-cv-1272
         Kirkpatrick v. Equifax Information Services, D. Ore., Case No. CV-02-1197-MO.
         Toler v. Experian Information Solutions, Inc., W.D. Ark., Case No. 12-6032.
         Terry v. Star Consulting, Prince George’s Co. Circ. Ct., Maryland
         Haberman v. PNC Mortgage Company, E.D. Tex., Case No. 4:11-cv-126
         Vernon Singleton v. Universal Credit Services, E.D. Pa., Case No. 2:14-cv-06380

         On at least two occasions, federal Circuit Courts of Appeals specifically have evaluated

Mr. Hendricks’ qualifications to offer testimony in cases involving FCRA issues implicated in

the instant case. See Andrews v. TRW, Inc., 225 F.3d 1063 (9th Cir. 2000), rev’d on other

grounds 534 U.S. 19, 122 S. Ct. 441 (2001); Daugherty v. Ocwen Loan Servicing, LLC, 701 Fed.

Appx. 246, 2017 U.S. App. LEXIS 13521 (4th Cir. 2017).

         In Andrews, supra, the consumer, an identity theft victim like Plaintiff here, claimed that

TRW (Experian’s predecessor) violated the FCRA by releasing her credit reports to creditors

who were dealing with the person who had stolen the consumer’s identity. The trial court made

various rulings on the merits of the case, and concluded that Mr. Hendricks should not testify.

The Ninth Circuit reversed that ruling noting that Mr. Hendricks’ opinions would be useful to the

jury:

         It is quintessentially a job for a jury to decide whether identity theft has been
         common enough for it to be reasonable for a credit reporting agency to disclose
         credit information merely because a last name matches a social security number
         on file. In making that determination the jury would be helped by the expert
         opinion on the prevalence of identity theft, as the district court would have been
         helped if it had given consideration to the plaintiff’s witnesses on this point before
         giving summary judgment.

Andrews, supra, 225 F.3d at 1067. As in Andrews, it will be helpful to the jury in the case sub

judice to have Mr. Hendricks’ testimony about the context and prevalence of identity theft in


                                                   4
Case: 4:18-cv-01078-SEP Doc. #: 87 Filed: 08/29/19 Page: 5 of 16 PageID #: 1281




judging Defendant’s conduct with respect to handling Plaintiff’s dispute – a dispute that centered

on the fact that it was an identity thief, not Plaintiff, who incurred the medical debts upon which

Defendant was attempting to collect.

       In Daugherty, supra, the Fourth Circuit specifically evaluated Mr. Hendricks’ expert

testimony “regarding the reasonableness of [a furnisher defendant’s] investigations” under 15

U.S.C. § 1681s-2(b), the precise question at issue here. See Daugherty, 701 Fed. Appx. at *255.

In concluding that Mr. Hendricks’ testimony was properly admitted at trial, the court reasoned:

       We recognize the general rule that expert witnesses are not permitted to “state[] a
       legal standard or draw[] a legal conclusion.” United States v. Offill, 666 F.3d 168,
       175 (4th Cir. 2011) (quoting United States v. McIver, 470 F.3d 550, 562 (4th Cir.
       2006)). However, Hendricks’ testimony did not violate this general rule.
       Reasonableness is a subject on which experts routinely testify. See United States
       v. Barile, 286 F.3d 749, 761 (4th Cir. 2002) (holding that an expert could properly
       give his opinion whether certain actions by the defendant were “reasonable” in
       light of defendant’s legal obligations under section 510(k) of the Food, Drug, and
       Cosmetic Act, 21 U.S.C. § 360(k)). Here, Hendricks’ testimony addressed the
       reasonableness of [Defendant’s] conduct in light of the regulatory framework of
       the FCRA. This testimony did not draw legal conclusions but was offered as an
       explanation why [Defendant’s] cursory investigation in response to the dispute
       verification requests was deficient.

Daugherty, 701 Fed. Appx. at *254-55. These identical arguments are made here by

Defendant, see, e.g., Def. Memo. [Dkt. 83] at 7-8, and should be rejected for the same

reasons enunciated by the Fourth Circuit.

       Finally, Mr. Hendricks has been recognized in Missouri as an expert qualified to

provide testimony not only as to basic context and methodology of consumer reporting in

general, but also with respect to “reasonableness of the investigation” and “testimony

regarding other consumer damages” in particular. See, e.g., Campbell v. Experian

Information Solutions, Inc., Case No. 2:08-cv-04217-NKL, Order dated December 4, 2009

[Dkt. 199] at 1 (attached



                                                 5
Case: 4:18-cv-01078-SEP Doc. #: 87 Filed: 08/29/19 Page: 6 of 16 PageID #: 1282




                                       6
Case: 4:18-cv-01078-SEP Doc. #: 87 Filed: 08/29/19 Page: 7 of 16 PageID #: 1283




as Exhibit 2). Again, these are two identical issues challenged by Defendant here, see Def.

Memo. [Dkt. 83] at 3-5, 8-9, both of which have been rejected in Missouri.2

         C.     Mr. Hendricks Is a Leading and Widely Recognized Expert on Consumer
         Reporting Through More than Forty Years of Knowledge, Research and Reporting
         on the Subject.

         1.       Mr. Hendricks Is Extensively Published on Consumer Reporting Issues.

         Mr. Hendricks’ specialized experience and knowledge goes beyond his involvement in

dozens of FCRA cases. He has closely studied the credit reporting industry for 41 years,

including as the Editor/Publisher of Privacy Times, a Washington, D.C. subscription-based bi-

weekly professional newsletter which regularly included articles about credit reporting from

1981 through 2013. He also wrote the authoritative book on credit reporting: Credit Scores and

Credit Reports: How the System Really Works, What You Can Do (1st Edition, 2004, 3rd Edition
2
  Defendant suggests that Mr. Hendricks should not be permitted to offer any opinions about whether Plaintiff’s
claimed damages are consistent with others who have suffered credit damage from credit report inaccuracy. See Def.
Memo. [Dkt. 83] at 8. However, Mr. Hendricks is not being offered to say that Plaintiff has or has not suffered such
damages, but rather to provide context for the types of damages that are common to victims of credit reporting
errors, and the foreseeability of such harm to Defendant when considering its course of conduct. In this regard,
courts routinely reject Daubert challenges to Mr. Hendricks’ testimony on such topics:
     [Mr. Hendricks] is qualified to talk about damages typically suffered by victims of credit reporting
     inaccuracies. His knowledge and experience may help the jury contextualize and make sense of
     complicated information. The Court is aware, however, that testimony of this nature may stray into
     speculation or may be inadmissible for other reasons. Such evidentiary objections can be handled at trial.
     Accordingly, at this stage of the litigation process, the Court finds that Mr. Hendricks is qualified to
     provide testimony about damages.
Ma v. Equifax Info., Servs., LLC, 288 F.Supp. 3d 1360, 1366 (N.D. Ga. 2017).
     [Defendant’s] motion is DENIED to the extent Mr. Hendricks seeks to testify generally about the types of
     harm consumers suffer as a result of damages to their creditworthiness. Given his extensive experience in
     the field, Mr. Hendricks can reliably testify as a witness on the impacts of harm to creditworthiness on
     consumers. He has been allowed to testify about such issues in the past. For example, Mr. Hendricks can
     testify that harm to creditworthiness can make it more difficult to get a loan and that consumers have
     reported feeling sadness as a result of this harm.
Sandigo v. Ocwen Loan Servicing, LLC, Case No. 5:17-cv-02727, Order re: Motions in Limine [Dkt. 194] (N.D. Cal.
2019) (attached as Exhibit 3).
     Mr. Hendricks is HEREBY PERMITTED to offer opinions on the following objective topics relating to
     [Plaintiff’s] claims damages, including: (1) the chilling effects of anticipated credit problems which might
     prevent the consumer from applying for credit in the future because a lender in one way or another will ask
     about delinquencies and foreclosures and because there are penalties for not answering those questions
     truthfully; (2) debt collection efforts, such as, calls and letters, and (3) expended time and energy to correct
     errors no of one’s making.
Barnett v. JP Morgan Chase Bank, N.A., Case No. 1:12-CV-1745-VEH, Memorandum Opinion and Order [Dkt.
101] (N.D. Ala. January 16, 2014) (attached as Exhibit 4). See also Sponer, supra.


                                                         7
Case: 4:18-cv-01078-SEP Doc. #: 87 Filed: 08/29/19 Page: 8 of 16 PageID #: 1284




2007), nearly 400 pages in length, and containing chapters addressing the issues implicated in

this case, including privacy, the importance of accuracy, and the vital consumer reporting

industry standards to provide a mechanism for consumers to dispute inaccurate information

reported about them.

        2.     Congress Has Recognized Mr. Hendricks’ Expertise.

        Mr. Hendricks has been asked more than 10 times by both houses of Congress to testify

concerning the consumer reporting industry and financial privacy. In 2003, for instance, Mr.

Hendricks was one of only six witnesses the Senate Banking Committee invited to testify on

proposed amendments to the FCRA which were enacted as FACTA. At this hearing, Senator

Paul S. Sarbanes expounded on Mr. Hendricks’ particular expertise.

        Mr. Hendricks was the founder of the Privacy Times newsletter, has been its
        editor for 23 years, and has testified before Congress a number of times on Fair
        Credit Reporting Act issues. His expertise has been helpful in the past, and I am
        sure will continue to be helpful as the committee examines the functioning of the
        credit reporting system and the ways in which consumer’s credit reports are
        affected.” See, Accuracy of Credit Report Information and the Fair Credit
        Reporting Act: Hearing Before the U.S. Senate Committee on Banking, Housing
        and Urban Affairs, July 10, 2003 (Statement of Senator Sarbanes).

        That same year, Mr. Hendricks testified three more times before Congress and once for

the FTC as it developed amendments to the FCRA. Some of Mr. Hendricks’ recommendations

were incorporated into the amendments to the FCRA enacted in 2003. In 2005, Mr. Hendricks

testified three more times before Congress on credit reports and related issues. In June 2006, he

testified in a House Energy and Commerce Subcommittee hearing on “Privacy in the

Commercial World II.” In June 2007, he testified in the House Financial Services Committee

hearing, “Credit Reports: Consumers’ Ability to Dispute and Change Information.” In July

2008, he testified at the only hearing on credit reporting and scoring issues held by Congress

that year.

                                                8
Case: 4:18-cv-01078-SEP Doc. #: 87 Filed: 08/29/19 Page: 9 of 16 PageID #: 1285




            3. The FTC Has Recognized Mr. Hendricks’ Expertise.

       The Federal Trade Commission FTC hired Mr. Hendricks in an action it brought

against Accusearch for violation of the FTC Act, involving the privacy of telephone records.

FTC v. Accusearch, Inc., Case No. 06-CV-105-D (D. Wy.) (attached as Exhibit 5) at pp. 4-5.

Accusearch sought to exclude Mr. Hendricks’ testimony. The court denied the motion, finding

that Mr. Hendricks was qualified as an expert on the confidentiality of telephone records and

the harms caused by release of those records.

          4.   The Social Security Administration Recognizes Mr. Hendricks’ Expertise.

       Since August 1998, Mr. Hendricks has served under contract as a member of the Social

Security Administration’s Panel of Privacy Experts. As a panel member, he advises the agency

on a host of issues related to the confidential nature of the information maintained by the

agency.

            5. Equifax and Experian Have Recognized Mr. Hendricks’ Expertise.

       Finally, Equifax has recognized Mr. Hendricks as an expert on privacy issues. In its 1990

publication "The Equifax Report on Consumers in the Information Age," Equifax listed Mr.

Hendricks as a privacy expert and expressed appreciation for his advice in that report. See

Hendricks’ Expert Report [Dkt. 83-2] at 30.3 Another of the other "Big Three" credit reporting

agencies, Experian, has recognized also Mr. Hendricks as an expert in the credit reporting field.

In 2002, Experian asked him to serve on its Consumer Advisory Council, which addressed

various credit reporting, marketing and privacy-related topics. Id.

       D.    Mr. Hendricks Possesses Specialized Knowledge Despite the Secrecy
       Maintained by the Consumer Reporting Industry

       The consumer reporting industry tries to maintain tight control and secrecy over the

3
 Mr. Hendricks was a founding consultant to ID Watchdog, an identity theft services company that
Equifax purchased in 2017 for $62 million.

                                                 9
Case: 4:18-cv-01078-SEP Doc. #: 87 Filed: 08/29/19 Page: 10 of 16 PageID #: 1286




operations of its industry. Three large national repositories dominate the consumer credit

reporting field – Equifax, Experian and Trans Union – and they protect their companies’

proprietary data very carefully. So too do the furnishers who report information to the Big

Three, like Defendant here. An outsider is simply not allowed access to consumer reporting

agency industry’s operations. For that reason, Mr. Hendricks is nearly unique in his knowledge

and understanding across credit bureaus and furnishers alike.

        Through Mr. Hendricks’ role as an expert witness in dozens of consumer credit

reporting cases, he has reviewed countless deposition transcripts from employees of credit

reporting agencies. He has examined thousands of pages of the agencies’ internal documents.

Access to this volume of information is nearly impossible for anyone other than a credit

reporting agency employee. This information is not available to the public because of the credit

reporting agencies’ policies to demand that testimony and documents be placed under

protective orders.

        Only an expert like Mr. Hendricks can assimilate this huge body of knowledge into a

useful context, based on his experience with industry groups and with Congressional hearings

on the credit reporting industry. In Kirkpatrick, supra, the court explicitly recognized this

unique aspect of Mr. Hendricks’ experience in ruling his testimony was admissible and helpful

to the jury:

        The sources of his study are sufficient to qualify him as an expert both with
        regard to what he has read, and that includes not only his own paper that he puts
        out, but the deposition testimony is a sufficiently precise and unavailable source
        of expertise that it would be helpful to the jury to hear from someone who has
        assimilated that sort of information.”

Kirkpatrick, supra, Order dated January 17, 2015 at 3 (attached as Exhibit 6). See also

Anderson v. Equifax Information Services, LLC, 2018 WL 1542322, *4 (March 29,


                                                10
Case: 4:18-cv-01078-SEP Doc. #: 87 Filed: 08/29/19 Page: 11 of 16 PageID #: 1287




2018) (finding over thirty years of experience beyond acting as an expert witness

sufficiently establish his specialized knowledge useful to a jury).

III. THE FCRA REQUIRES FURNISHERS TO CONDUCT AN INVESTIGATION
OF CONSUMER DISPUTES TO ASSURE MAXIMUM POSSIBLE ACCURACY OF
CONSUMER CREDIT REPORT INFORMATION.

       Desperate to avoid having Mr. Hendricks put into context for the jury just how blatant

Bay Area’s disregard for the law was here, Defendant seeks to reframe what the standard

actually is by suggesting that accuracy is not at issue here, see Def. Memo. [Dkt. 83] at 5-6, and

arguing that the FCRA does not require Bay Area to have conducted a “reasonable investigation”

upon receipt of Plaintiff’s dispute. Id. at 3. Nothing could be further from the truth.

       A.      The FCRA is Premised on the Importance of Accuracy.

        Our banking system is dependent upon lending decisions being made on accurate

information. See 15 U.S.C. § 1681(a)(1) (“Inaccurate credit reports directly impair the efficiency

of the banking system . . . .”). Through passage of the FCRA, Congress expressed the need and

its intention to protect the integrity of this system by imposing “grave responsibilities” on entities

who inject information into the lending decision making process:

       It is the purpose of this title to require that consumer reporting agencies adopt
       reasonable procedures for meeting the needs of commerce for consumer credit,
       personnel, insurance, and other information in a manner which is fair and
       equitable to the consumer, with regard to the confidentiality, accuracy, relevancy,
       and proper utilization of such information in accordance with the requirements of
       this title.


15 U.S.C. § 1681(b).


       The FCRA “was crafted to protect consumers from the transmission of inaccurate

information about them” and “to establish credit reporting practices that utilize accurate,


                                                 11
Case: 4:18-cv-01078-SEP Doc. #: 87 Filed: 08/29/19 Page: 12 of 16 PageID #: 1288




relevant, and current information in a confidential and responsible manner.” Guimond v. Trans

Union Credit Information Company, 45 F.3d 1329, 1333 (9th Cir. 1995) (citing Kates v. Croker

National Bank, 776 F.2d 1396, 1397 (9th Cir. 1985); St. Paul Guardian Ins. Co. v. Johnson, 884

F.2d 881, 883 (5th Cir. 1989)).

       While it has been almost fifty (50) years since the FCRA was passed, its protections (as

strengthened with amendments in 1996 and 2003) are of significant relevance and perhaps of

even greater necessity today in our ever-changing information-sharing age:

       [W]ith the trend toward computerization of billings and the establishment of all
       sorts of computerized data banks, the individual is in great danger of having his
       life and character reduced to impersonal “blips” and key-punch holes in a stolid
       and unthinking machine which can literally ruin his reputation without cause, and
       make him unemployable or uninsurable, as well as deny him the opportunity to
       obtain a mortgage to buy a home.

Bryant v. TRW, Inc., 689 F.2d 72, 79 (6th Cir. 1982) (quoting 116 Cong. Rec. 36570 (1970)). See

also Gorman, supra, 584 F.3d at 1153-54; Treadway v. Gateway Chev. Olds., Inc., 362 F.3d 971,

981-82 (7th Cir. 2004); Dalton v. Cap. Assoc. Indus., Inc., 257 F.3d 409, 414-415 (4th Cir. 2001)).

       Thus, irrespective of the fact that a consumer lacks a private right of action under 15

U.S.C. § 1681s-2(a), it cannot be refuted that Defendant was obligated at all times relevant here

to make sure that it reported only accurate information pertaining to Plaintiff. That is necessary

context for an evaluation not only of whether Defendant acted reasonably in handling Plaintiff’s

dispute, but also whether its conduct runs afoul of various provisions under the Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., which is another of Plaintiff’s

claims. As discussed above, Mr. Hendricks is uniquely qualified to provide regulatory and

industry context to assist the jury in evaluating Defendant’s conduct here. See, e.g., Kirkpatrick,

supra, at 3 (“There’s a context of congressional action, industry issues and identity theft as a

nationwide problem that would be helpful to the jury to hear from someone who has studied

                                                12
Case: 4:18-cv-01078-SEP Doc. #: 87 Filed: 08/29/19 Page: 13 of 16 PageID #: 1289




these issues.”).

                   A Furnisher’s Investigation Necessarily Must be Reasonable.

        Plaintiff’s specific FCRA claim against Bay Area arises under 15 U.S.C. § 1681s-2(b).

“[T]o establish a claim against a credit furnisher for violating § 1681s-2(b), a plaintiff must

establish the following: (1) a dispute regarding the accuracy of completeness of information with

a CRA; (2) notice from the CRA to the furnisher of the dispute; (3) and the furnisher failed to

investigate, correct any inaccuracies, or notify the CRA of the results of the investigation.”

Foster v. Exeter Finance LLC, Case No. 4:18-CV-1014-CDP (E.D. Mo., December 12, 2018).

The first two prongs of this test are not at issue here.

        However, hoping to prevent Mr. Hendricks from testifying, Defendant asserts that “the

FCRA standard for investigation by furnishers does not require a ‘reasonable investigation,’

requiring exclusion of Mr. Hendricks’ testimony on that issue.” Def. Memo. [Dkt. 83] at 3.

Defendant grossly has misstated the standard at issue in this case.

        Courts overwhelmingly have adopted a “reasonable investigation” standard under 15

U.S.C. § 1681s-2(b). In fact, of the eight (8) circuit courts to have addressed the issue, all eight

of them – including the controlling Eighth Circuit Court of Appeals – have acknowledged this

“reasonable investigation” standard. See, e.g., Hinkle v. Midland Credit Management, Inc., 827

F.3d 1295, 1302 (11th Cir. 2016 (“we conclude that ‘reasonableness’ is an appropriate touchstone

for evaluating investigations under § 1681s-2(b)”); Boggio v. USAA Fed. Savings Bank, 696 F.3d

611, 616 (6th Cir. 2012) (“We join every circuit to have addressed this duty in holding that the

investigation an information furnisher undertakes must be a reasonable one”); Anderson v. EMC

Mortg. Corp., 631 F.3d 905, 908-909 (8th Cir. 2011) (“a furnisher’s obligation to conduct a

reasonable investigation under § 1681s-2(b) arises when it receives a notice of dispute from a



                                                  13
Case: 4:18-cv-01078-SEP Doc. #: 87 Filed: 08/29/19 Page: 14 of 16 PageID #: 1290




CRA”); SimmsParris v. Countrywide Fin. Corp., 652 F.3d 355, 359 (3d Cir. 2011) (liability

arises “when the furnisher fails to undertake a reasonable investigation”); Chiang v. Verizon New

England Inc., 595 F.3d 26, 29-30 (1st Cir. 2010) (“§ 1681s-2(b) claim requires plaintiff to show

actual inaccuracies that a furnisher's objectively reasonable investigation would have been able

to discover”); Gormon v. Wolpoff & Abramson, LLP, 584 F.3d 1147, 1157 (9th Cir. 2009)

(“Requiring furnishers, on inquiry by a CRA, to conduct at least a reasonable, non-cursory

investigation comports with the aim of the statute”); Westra v. Credit Control of Pinellas, 409

F.3d 825, 827 (7th Cir. 2005) (question is whether “a defendant's investigation is reasonable”

under § 1681s-2(b)); Johnson v. MBNA Am. Bank, 357 F.3d 426, 431 (4th Cir. 2004) (“We

therefore hold that § 1681s-2(b)(1) requires creditors, after receiving notice of a consumer

dispute from a credit reporting agency, to conduct a reasonable investigation of their records to

determine whether the dispute information can be verified”). As succinctly explained by the

Fourth Circuit:

       § 1681s-2(b)(1)(A) uses the term “investigation” in the context of articulating a
       creditor’s duties in the consumer dispute process outlined by the FCRA. It would
       make little sense to conclude that, in creating a system intended to give consumers
       a means to dispute – and, ultimately, correct – inaccurate information on their
       credit reports, Congress used the term “investigation” to include
       superficial, un reasonable inquiries by creditors.

Johnson, supra, 357 F.3d at 430-431. Thus, it is beyond refute that any investigation under 15

U.S.C. § 1681s-2(b) must be a “reasonable” one. See Anderson, supra, 631 F.3d at 908-909;

Bruce v. First U.S.A. Bank, 103 F.Supp. 2d 1135, 1143 (E.D. Mo. 2000); Hurocy v. Direct

Merchants Credit Card Bank, 371 F.Supp. 2d 1058, 1060 (E.D. Mo. 2005); Zotta v.

Nationscredit Fin. Serv., 297 F.Supp. 2d 1196, 1203-1204 (E.D. Mo. 2003).

        As discussed above, Mr. Hendricks has been acknowledged as particularly suited to

provide qualified and reliable expert testimony “regarding the reasonableness of [a furnisher


                                               14
Case: 4:18-cv-01078-SEP Doc. #: 87 Filed: 08/29/19 Page: 15 of 16 PageID #: 1291




defendant’s] investigations” under 15 U.S.C. § 1681s-2(b), because he can address the

furnisher’s actions (or lack thereof) “in light of the regulatory framework of the FCRA[,]” not to

draw legal conclusions for the jury but rather “as an explanation why [Defendant’s] cursory

investigation in response to the dispute verification requests was deficient.” Daugherty, supra,

701 Fed. Appx. at *55. This reasoning is perfectly applicable here, and Defendant’s arguments to

the contrary should be summarily rejected.

IV.     CONCLUSION.

        Evan Hendricks is a highly qualified and nationally-renowned expert on consumer credit

reporting issues, whose expert testimony has been acknowledged as reliable and helpful by

virtually every legislative and regulatory body with any oversight of the FCRA, as well as by

numerous Federal and State courts around the country on topics ranging from the background

and context of the FCRA, specifically including the importance of accuracy and the impact and

prevalence of identity theft, to the various regulatory and industry standards at play, and the

foreseeability of certain harms to the consumer when false information is reported about her.

        Defendant fails to identify a single credible challenge to Mr. Hendricks’ qualifications,

experience, specialized knowledge and/or reliability with respect to any of his opinions to be

offered in this case. As such, Defendant’s motion to exclude Mr. Hendricks’ testimony should be

denied in its entirety.




                                               15
Case: 4:18-cv-01078-SEP Doc. #: 87 Filed: 08/29/19 Page: 16 of 16 PageID #: 1292




Dated: August 29, 2019                                 Respectfully submitted,


                                                        /s/ Sylvia A. Goldsmith_______________
                                                       Sylvia A. Goldsmith (#0064871)
                                                       GOLDSMITH LAW OFFICE
                                                       Park West Building
                                                       20545 Center Ridge Road, Suite 415
                                                       Rocky River, OH 44116
                                                       Telephone: 440-934-3025
                                                       Facsimile: 440-934-3026
                                                       Email: goldsmith@goldsmithlawyers.com


                                                       Robert T. Healey (EDMO # 34138MO)
                                                       HEALEY LAW, LLC
                                                       640 Cepi Drive, Suite A
                                                       Chesterfield, MO 63005
                                                       Telephone: 314 401-3261
                                                       Facsimile: 636 590-2882
                                                       Email: bob@healeylawllc.com

                                                       Attorneys for Plaintiff,
                                                       Amber J. Cramer




                                 CERTIFICATE OF SERVICE


       The undersigned hereby certifies that a true and accurate copy of the foregoing Plaintiff’s

Response In Opposition To Defendant’s Motion To Exclude The Testimony Of Evan Hendricks is

being filed electronically on the 29th day of August, 2019. Notice of this filing will be sent to

counsel of record by operation of the Court’s electronic filing system.



                                                /s/ Sylvia A. Goldsmith
                                               Sylvia A. Goldsmith, Esq.

                                               Attorney for Plaintiff,
                                               Amber J. Cramer


                                                  16
